Order entered October 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01312-CR
                                      No. 05-15-01313-CR

                          EX PARTE ROBERT ANTHONY HUNT

                     On Appeal from the Criminal District Court No. 4
                                  Dallas County, Texas
                  Trial Court Cause Nos. WX15-90038-K, WX15-90039-K

                                           ORDER
       The Court has received appellant’s notice of appeal from the trial court’s order denying

the relief sought by appellant’s pretrial application for writ of habeas corpus seeking a

modification of the conditions of his bond. These are accelerated appeals under Texas Rule of

Appellate Procedure 31.

       We ORDER the Dallas County District Clerk to file the clerk’s records within TEN

DAYS of the date of this order. We ORDER that the clerk’s records contain the documents

related to the application for writ of habeas corpus as well as the documents related to the

proceedings in trial court nos. F15-48185-K and F15-48187-K. No extensions will be granted.

       We ORDER Charon Evans, official court reporter, Criminal District Court No. 4, to file,

within FIFTEEN DAYS of the date of this order, the reporter’s record of all hearings conducted

on appellant’s application for writ of habeas corpus. No extensions will be granted.
        Appellant’s brief is due within THIRTY DAYS of the date of this order. The State’s

brief is due within FORTY-FIVE DAYS of the date of this order. After the record and briefs

have been filed, the Court will notify the parties of the submission date.

        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County

District Clerk; Charon Evans, official court reporter, Criminal District Court No. 4; and to

counsel for all parties.

                                                      /s/    ADA BROWN
                                                             JUSTICE